Citation Nr: 1010226	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

4.  Entitlement to service connection for a chronic 
disability manifested by shortness of breath.



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1997 to March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, inter alia, denied the Veteran's 
May 2005 claims for entitlement to service connection for a 
right wrist disability, a right ankle disability, a chronic 
disability manifested by chest pain, and a chronic disability 
manifested by shortness of breath.  The case was subsequently 
transferred to the RO in St. Petersburg, Florida.

In April 2009, the Board remanded the case to the RO for 
further development, including VA examinations.  The case has 
been returned to the Board for further appellate 
consideration.

In an August 2009 rating decision, the RO granted service 
connection for the Veteran's trochanteric bursitis with 
piriformis muscle spasm and sacroiliac dysfunction of the 
right hip.  Therefore, that issue is no longer before the 
Board.


FINDINGS OF FACT

1.  The Veteran's right wrist disability is not shown to be 
related to his military service or to any incident therein.

2.  The Veteran's right ankle disability is not shown to be 
related to his military service or to any incident therein.

3.  The Veteran's chronic disability manifested by chest pain 
is not shown to be related to his military service or to any 
incident therein.

4.  The Veteran's chronic disability manifested by shortness 
of breath is not shown to be related to his military service 
or to any incident therein.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  A right ankle disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  A chronic disability manifested by chest pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  A chronic disability manifested by shortness of breath 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A May 2005 letter, provided to the Veteran before the August 
2005 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed 
the Veteran of what evidence was needed to establish his 
service connection claims, what VA would do and had done, and 
what evidence he should provide.  The May 2005 letter also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in August 2006.  In this 
regard, after initially providing VA notice in May 2005, 
followed by subsequent Dingess notice in August 2006, the RO 
readjudicated the claim in a statement of the case in 
December 2006.  Thus, the timing defect in the notice has 
been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement 
of the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki 
v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in April 
2009, instructed the RO to provide the Veteran with VA 
examinations of his right ankle disorder, right wrist 
disorder, chest pain disorder, and shortness of breath 
disorder-complete with a review of the claims file, an 
etiological opinion, and a rationale.  The Board finds that 
the RO has complied with those instructions.  It provided the 
Veteran with said examinations in June 2009 and November 
2009, and obtained a necessary addendum to the June 2009 
examination in September 2009.  Stegall, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis.)  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Service Connection for a Right Wrist Disability

The Veteran contends in his May 2005 claim that his right 
wrist disability began in March 2004, and was treated until 
October 2004.

The Veteran's service treatment records show that his upper 
extremities and other musculoskeletal system were both found 
to be normal on clinical evaluation in his June 1997 
enlistment examination; the Veteran also checked boxes 
indicating that he did not have, and had never had, 
arthritis, rheumatism, or bursitis, or any bone, joint, or 
other deformity.  A March 2004 service treatment record shows 
that the Veteran sought treatment for tenderness in his right 
wrist due to slipping and falling on ice.  A clinician at the 
time found that the Veteran had full range of motion (ROM) in 
his right wrist, no deformity or ecchymosis, and tenderness 
to palpation (TTP) over his ulnar prominence.  The clinician 
noted that x-rays showed no evidence of any fractures.  He 
diagnosed the Veteran with a right wrist contusion, and 
recommended Motrin, resting the wrist for 2 weeks, and 
routine health care maintenance.  The Veteran was discharged 
based on a December 2004 Medical Board report of low back 
pain with probable right sacroiliac joint inflammation; no 
clinician diagnosed the Veteran with a right wrist condition 
at separation.

In May 2007, the Veteran was provided with VA examinations of 
his joints and of his general medical condition.  Neither VA 
examiner diagnosed the Veteran with any right wrist 
condition.

In June 2009, the Veteran was provided with another VA 
examination, in which the examiner was asked to specifically 
comment on the Veteran's right wrist.  The examiner reviewed 
the claims file.  The Veteran reported hurting his right 
wrist in a March 2004 fall, and the examiner noted the report 
thereof in his service treatment records.  The examiner also 
noted that there was no follow up to that one visit for right 
wrist treatment.  The Veteran further reported that he has 
pain, stiffness, some weakness, and some lack of endurance in 
his right wrist.  The Veteran denied any history of 
hospitalization or surgery, or any history of inflammatory 
arthritis, related to his right wrist.  The VA examiner 
diagnosed the Veteran with tendinitis of the right wrist.  
The examiner opined that "it is less likely [than] not that 
the Veteran's right wrist...condition is etiologically related 
to any incident of the Veteran's period of active military 
service," because the absence of any follow-up treatment for 
the Veteran's isolated right wrist injury in service shows 
that "there is little evidence to suggest that the Veteran 
sustained a permanent injury to the right wrist as a result 
of the slip and fall in 2004."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner is so 
qualified, his medical opinion constitutes competent medical 
evidence.

In order for a VA examination to be considered adequate in a 
case of service connection, the VA examiner must either 
provide an etiological opinion, or provide a rationale for 
why an etiological opinion cannot be rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  As discussed above, the 
June 2009 VA examiner provided an etiological opinion and 
rationale in this case.  Therefore, his examination is 
adequate.

The Veteran is competent to report that he has had pain in 
his right wrist since his March 2004 fall.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994) ("Competent lay evidence" is 
evidence provided by a person who has personal knowledge 
derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring 
that the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.)  However, the 
Veteran is not competent to determine whether his current 
right wrist condition was caused by that fall.

Moreover, the Veteran's lay opinion that his right wrist 
condition is attributable to his March 2004 fall is 
outweighed by the VA examiner's medical opinion to the 
contrary.  The VA examiner's medical opinion is accorded 
greater probative weight than that of the Veteran, because it 
is based on greater medical knowledge and experience.  
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he was not 
diagnosed with a chronic right wrist disability in service.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present, because 
there is no evidence of clinical treatment for the Veteran's 
right wrist after service.  The Veteran's mere assertion to 
an examiner that his wrist has felt painful since service is 
insufficient to establish continuity of symptomatology in 
light of more probative evidence to the contrary.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed right wrist 
disability; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.

Service Connection for a Right Ankle Disability

The Veteran contends in his May 2005 claim that his right 
ankle disability began in March 2002, and was treated until 
June 2002.

The Veteran's service treatment records show that his lower 
extremities and other musculoskeletal system were both found 
to be normal on clinical evaluation in his June 1997 
enlistment examination; the Veteran also checked boxes 
indicating that he did not have, and had never had, 
arthritis, rheumatism, or bursitis, or any bone, joint, or 
other deformity.  A March 2000 service treatment record shows 
that the Veteran sought treatment after he slipped on gravel; 
it noted that the Veteran had also been seen before due to a 
vehicle accident.  The clinician noted that the Veteran's 
right ankle was tender to palpation (TTP), with inversion.  
He recommended that the Veteran do no running or side 
straddle hop and ruck marching for two weeks.  The Veteran 
was discharged based on a December 2004 Medical Board report 
of low back pain with probable right sacroiliac joint 
inflammation; no clinician diagnosed the Veteran with a right 
ankle condition at separation.

In May 2007, the Veteran was provided with VA examinations of 
his joints and of his general medical condition.  Neither VA 
examiner diagnosed the Veteran with any right ankle 
condition.

In June 2009, the Veteran was provided with another VA 
examination, in which the examiner was asked to specifically 
comment on the Veteran's right ankle.  The examiner reviewed 
the claims file.  The Veteran reported hurting his right 
ankle in 1998 when doing parachute jumps; he stated that he 
twisted his ankle on one occasion, and had pain and swelling 
that later subsided.  The Veteran also reported feeling a 
painful popping sensation when plantar flexing the right 
ankle, as well as associated stiffness and instability.  The 
Veteran denied any history of hospitalization or surgery-or 
any history of inflammatory arthritis-related to his right 
ankle.  The VA examiner diagnosed the Veteran with a right 
ankle sprain.  In a September 2009 addendum, the examiner 
noted that the Veteran's service treatment records include a 
March 2000 record of treatment for a right ankle inversion 
injury caused by slipping on gravel.  The examiner opined 
that "it is less likely [than] not that the Veteran's right 
ankle disorder is etiologically caused by or a result of any 
incident of the Veteran's period of active military 
service," because "the injury sustained in 2000 appears to 
be a very mild sprain based on the description [of] the 
examination.  There was no ecchymosis and no swelling.  Thus, 
this type of injury is expected to heal with a full recovery.  
Thus, in my medical opinion, it is less likely [than] not 
that the injury sustained [in March 2000] is responsible for 
the current right ankle condition."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner is so 
qualified, his medical opinion constitutes competent medical 
evidence.

In order for a VA examination to be considered adequate in a 
case of service connection, the VA examiner must either 
provide an etiological opinion, or provide a rationale for 
why an etiological opinion cannot be rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  As discussed above, the 
June 2009 VA examiner provided an etiological opinion and 
rationale in this case in his September 2009 addendum.  
Therefore, his examination is adequate.

The Veteran is competent to report that he has had pain in 
his right ankle since 1998.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided 
by a person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  However, the Veteran is not 
competent to determine whether his current right ankle 
condition was caused by any incident in service.

Moreover, the Veteran's lay opinion that his right ankle 
condition is attributable to an incident in service is 
outweighed by the VA examiner's medical opinion to the 
contrary.  The VA examiner's medical opinion is accorded 
greater probative weight than that of the Veteran, because it 
is based on greater medical knowledge and experience.  
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he was not 
diagnosed with a chronic right ankle disability in service.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present, because 
there is no evidence of clinical treatment for the Veteran's 
right ankle after service.  The Veteran's mere assertion to 
an examiner that his ankle has felt painful since service is 
insufficient to establish continuity of symptomatology in 
light of more probative evidence to the contrary.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed right ankle 
disability; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.

Service Connection for a Chronic Disability Manifested by 
Chest Pain

The Veteran contends in his May 2005 claim that his "chronic 
chest pain" began in May 2000, and that his "chest pain" 
began in November 2004.

The Veteran's service treatment records show that his lungs, 
chest, heart, and vascular system were found to be normal on 
clinical evaluation in his June 1997 enlistment examination; 
the Veteran also checked boxes indicating that he did not 
have, and had never had, pain or pressure in his chest.  In 
May 2000, the Veteran reported having chest pain for two 
weeks following a motor vehicle accident (MVA), and noted 
that the pain does not last for more than 10 minutes; the 
clinician did not provide a diagnosis.  In March 2003, the 
Veteran reported having chest pain, and the clinician 
diagnosed him with costochondritis.  In December 2004, the 
Veteran reported having had chest pain for 11/2 weeks, and that 
it started when he began eating cheese pizza.  The Veteran 
further reported that he eats chips and wings, and that the 
pain only occurs at night.  The December 2004 clinician 
diagnosed the Veteran with gastroesophageal reflux disease 
(GERD), and prescribed Zantac.  In January 2005, a clinician 
noted that the Veteran had taken the Zantac, and "he has had 
no further chest pain."  In February 2005, the Veteran 
reported that he again developed chest pains while eating, 
which subsided after 10 minutes.  The clinician diagnosed him 
with epigastric abdominal pain, which he noted was likely 
GERD.  The Veteran was discharged based on a December 2004 
Medical Board report of low back pain with probable right 
sacroiliac joint inflammation; no clinician diagnosed the 
Veteran with chest pain at separation.  Additionally, the 
Veteran's lungs, chest, and heart were found to be normal on 
clinical evaluation at separation.

In May 2007, the Veteran was provided with a VA examination 
of his general medical condition.  The examiner reviewed the 
claims file.  The VA examiner noted that the Veteran reported 
having chest pain during active duty.  The examiner further 
noted that the Veteran's cardiology evaluation during active 
service was negative, and that a cardiovascular examination 
associated with the May 2007 examination was also negative.  
The examiner opined that "no further evaluation is needed."

In November 2009, the Veteran was provided with another VA 
examination, in which the examiner was asked to specifically 
comment on the Veteran's chest pain.  The examiner reviewed 
the claims file.  The Veteran reported that his chest pain 
has been getting progressively worse since his discharge from 
service, but that no clinician has seen him for his chest 
pain in his more than 4 years since discharge.  The Veteran 
reported that he gets chest pains every 2 months, for about 3 
weeks at a time.  The examiner found no evidence of cor 
pulmonale, pulmonary hypertension, or renovascular 
hypertension (RVH).  The examiner diagnosed the Veteran with 
chest pain, and further stated that "a precise diagnosis can 
not be rendered as there is no evidence of pathology."  The 
examiner opined that the "Veteran's chest pain is less 
likely [than] not (less than 50/50 probability) caused by or 
a result of any incident of the Veteran's period of active 
service....[The] Veteran's first episode of chest pain during 
active duty was felt to be due to costochondritis-there is 
no objective evidence that this did not resolve as it would 
be expected to.  His in-service costochondritis was described 
differently in the record than his chest pain is described on 
exam today.  His second and third episodes of chest pain were 
clearly felt to be due to GERD during active duty and it was 
documented that it improved with treatment of GERD.  [The] 
Veteran's description of the pain today is not that of GERD 
and it is not relieved by GERD treatment.  [The] Veteran's 
current chest pain does not have the character/description of 
his pain during active duty."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiners are so 
qualified, their medical opinions constitute competent 
medical evidence.

In order for a VA examination to be considered adequate in a 
case of service connection, the VA examiner must either 
provide an etiological opinion, or provide a rationale for 
why an etiological opinion cannot be rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  As discussed above, the 
November 2009 VA examiner provided an etiological opinion and 
rationale in this case.  Therefore, the examination is 
adequate.

The Veteran is competent to report that he has had chest pain 
since his time in service.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided 
by a person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  However, the Veteran is not 
competent to determine whether his current claimed chest pain 
is etiologically related to his chest pain in service.

Moreover, the Veteran's lay opinion that his chest pain is 
attributable to his time in service is outweighed by the VA 
examiner's medical opinion to the contrary.  The VA 
examiner's medical opinion is accorded greater probative 
weight than that of the Veteran, because it is based on 
greater medical knowledge and experience.  Winsett v. West, 
11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present, because 
there is no evidence of clinical treatment for the Veteran's 
chest pain after service.  The Veteran's mere assertion to an 
examiner that his chest has felt painful since service is 
insufficient to establish continuity of symptomatology in 
light of more probative evidence to the contrary.  38 C.F.R. 
§ 3.303(b).  Moreover, pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted when there is no diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed chest pain; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Service Connection for a Chronic Disability Manifested by 
Shortness of Breath

The Veteran contends in his May 2005 claim that his shortness 
of breath began in August 2002, and was treated until 
February 2003.

The Veteran's service treatment records show that his lungs 
and chest were found to be normal on clinical evaluation in 
his June 1997 enlistment examination; the Veteran also 
checked boxes indicating that he did not have, and had never 
had, asthma, shortness of breath, a chronic cough, or pain or 
pressure in his chest.  The Veteran was discharged based on a 
December 2004 Medical Board report of low back pain with 
probable right sacroiliac joint inflammation; no clinician 
diagnosed the Veteran with shortness of breath at separation.  
Additionally, the Veteran's lungs, chest, and heart were 
found to be normal on clinical evaluation at separation.

In May 2007, the Veteran was provided with a VA examination 
of his general medical condition.  The examiner reviewed the 
claims file.  The VA examiner noted that the Veteran reported 
experiencing shortness of breath with exertion (e.g., walking 
100 yards), and occasionally when sitting and talking.  The 
Veteran further reported that he experiences shortness of 
breath with less exertion than when he was discharged from 
active duty.  The examiner diagnosed the Veteran with mild 
restrictive ventilatory dysfunction, based on his May 2007 
pulmonary function tests (PFTs).  He noted that "a more 
precise diagnosis can not be rendered as there is no 
objective data to support a more definitive diagnosis."

In November 2009, the Veteran was provided with another VA 
examination, in which the examiner was asked to specifically 
comment on the Veteran's shortness of breath.  The examiner 
reviewed the claims file.  The Veteran reported that he first 
experienced shortness of breath while in the mountains, and 
that his breathing became heavier when he went to Germany.  
He further reported that he has shortness of breath on 
exertion, and sometimes while at rest.  He noted that he 
sometimes has to gasp for air while just sitting.  The 
Veteran stated that no clinician has seen him for his 
shortness of breath in his more than 4 years since discharge.  
The examiner found no evidence of cor pulmonale, pulmonary 
hypertension, or renovascular hypertension (RVH).  The 
examiner diagnosed the Veteran with an extrinsic restrictive 
ventilatory defect, which he opined was "most likely due to 
obesity as evidence by decreased FVC [forced vital capacity], 
TLC [total lung capacity] and the very low FRC [functional 
residual capacity].  DLCO [diffusion capacity of carbon 
monoxide] is normal when corrected for volume."  The 
examiner further stated that the "Veteran's Extrinsic 
restrictive ventilatory defect due to obesity is less likely 
[than] not (less than 50/50 probability) caused by or a 
result of any incident of the Veteran's period of active 
service....[because his service treatment records] are silent 
for obesity related extrinsic restrictive ventilatory defect.  
[The] Veteran [has] gained almost 40 pounds since discharge 
from active duty."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because VA examiners are so qualified, their 
medical opinions constitute competent medical evidence.

In order for a VA examination to be considered adequate in a 
case of service connection, the VA examiner must either 
provide an etiological opinion, or provide a rationale for 
why an etiological opinion cannot be rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  As discussed above, the 
November 2009 VA examiner provided an etiological opinion and 
rationale in this case.  Therefore, the examination is 
adequate.

The Veteran is competent to report that he has had shortness 
of breath since his time in service.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from 
his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  However, the Veteran is not 
competent to determine whether his current shortness of 
breath is etiologically related to his shortness of breath in 
service.

Moreover, the Veteran's lay opinion that his shortness of 
breath is attributable to his time in service is outweighed 
by the VA examiner's medical opinion to the contrary 
regarding a disability manifested by shortness of breath 
related to service.  The VA examiner's medical opinion is 
accorded greater probative weight than that of the Veteran, 
because it is based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present, because 
there is no evidence of clinical treatment for a disability 
manifested by shortness of breath after service.  The 
Veteran's mere assertion to an examiner that he has had 
shortness of breath since service is insufficient to 
establish continuity of symptomatology in light of more 
probative evidence to the contrary.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's shortness of breath; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for a right wrist disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a chronic disability manifested by 
chest pain is denied.

Service connection for a chronic disability manifested by 
shortness of breath is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


